Citation Nr: 0404106	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability.

ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 1993 to 
January 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied, in 
pertinent part, service connection for a chronic left knee 
disability.  The veteran has represented himself throughout 
this appeal.

The veteran raised the issue of entitlement to service 
connection for a back disability in his substantive appeal to 
the Board.  This issue is referred to the RO for appropriate 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran had served with the Tennessee Army 
Reserve/National Guard, and his complete service medical 
record (SMR) is not of record.  The RO has attempted to 
obtain the veteran's SMR from the National Personnel Records 
Center (NPRC); a February 2002 response from the NPRC 
reflects that the veteran's SMR were not on file.  It does 
not appear, however, that the RO has contacted the Tennessee 
Army Reserve/National Guard.  The Board finds that the RO 
should perform a search with this entity to obtain the 
records.  

In a February 2002 written statement, the veteran indicated 
that he had received treatment for his claimed chronic left 
knee disability from Dr. Isaber in September 2000.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has not been afforded a VA compensation 
examination for his claimed chronic left knee disability.  
The Board finds that such an evaluation would be helpful in 
determining the nature of his claimed disability.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate his 
application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the veteran is expected to provide; and (4) notice that the 
veteran is to provide any evidence in his possession that 
pertains to the claim.  The Veterans Claims Assistance Act of 
2000 (VCAA) notice issued to the veteran is deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should then contact the NPRC 
and/or the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Tennessee Army 
Reserve/National Guard and (2) forward 
all available SMR associated with such 
duty for incorporation into the record.

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
claimed chronic left knee disability, 
including the address and approximate 
dates of treatment he received from Dr. 
Isaber.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Isaber and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

4.  The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
etiology of his claimed chronic left knee 
disability.  If a chronic left knee 
disability is identified, the examiner 
should advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
left knee disability had its onset during 
active service or is in any other way 
causally related to active service?  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.



5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic left knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


